Citation Nr: 0019849	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-06 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the veteran's appeal of a March 1995 decision of the 
RO was timely.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from June 1951 to 
June 1955.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which held that the veteran's attempt 
to appeal a March 1995 decision of the RO was not timely 
filed.


FINDINGS OF FACT

1.  In a rating action in March 1995, the RO found that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for a psychiatric 
disorder.

2.  The veteran was notified of that action in a letter dated 
in March 1995.

3.  The veteran filed a notice of disagreement with that 
decision in April 1995, but did not file a Substantive Appeal 
within 60 days of April 11, 1996, the date of issuance of the 
statement of the case.


CONCLUSION OF LAW

The appellant did not file a timely Substantive Appeal with 
the March 1995 decision of the RO.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 2.303 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review is initiated by a notice of disagreement and 
completed by a Substantive Appeal after a statement of the 
case is furnished.  Except in the case of simultaneously 
contested claims, a notice of disagreement must be filed 
within one year from the date that notice of a decision is 
mailed to a claimant.  A Substantive Appeal must be filed 
within 60 days from the date that the RO mailed the statement 
of the case or within the remainder of the one year period 
from the date of notification of the decision being appealed, 
whichever period ends later.  An extension of the time period 
for filing a Substantive Appeal may be granted for good 
cause.  A request for such an extension must be in writing 
and must be made prior to expiration of the time limit for 
filing the Substantive Appeal.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 
(1999).

In this case the veteran filed a claim for service connection 
for radiation exposure in May 1988.  In September 1988 the VA 
requested that he specify the condition he was claiming as 
due to radiation exposure and to information about the place, 
time and nature of his claimed exposure.  He responded that 
he had abdominal cramps, joint stiffness and mental 
disability.  He was then asked to provide medical evidence of 
his claimed disorders.  He failed to respond to that request 
and his claim was denied in December 1988.  In a letter to a 
United States Senator dated in December 1988 the veteran 
again described the bomb blast upon which he based his claim 
of exposure to radiation.  VA medical records dated in 
November 1988 were associated with the claims folder and 
records from a private physician who reportedly treated the 
veteran were requested.  No response was received from the 
private physician.  In September 1989 the veteran was again 
advised that his claim was denied because of lack of medical 
evidence of a disability.

In March 1990 the veteran claimed entitlement to service 
connection for pancreas problems, bleeding from the rectum 
and nerves as a result of exposure to radiation.  In a letter 
dated in August 1990 he was asked to submit medical evidence 
in support of his claim.  He failed to respond to that 
request and his claim was denied in January 1991.  In May 
1993 the veteran claimed entitlement to service connection 
for impaired memory, bowel problems, genitourinary problems 
and rectal bleeding as a result of exposure to radiation.  He 
was again asked to provide additional evidence and in 
November 1993 his claim was again denied for failure to 
provide such evidence.

In June 1994 the veteran claimed entitlement to service 
connection for a psychiatric disorder as caused by radiation 
exposure to radiation in service.  Medical records were 
received showing that the veteran was treated at a VA 
hospital in September and October 1993 for schizophrenia, 
back pain and external hemorrhoids.  VA out-patient clinic 
records dated from August 1993 to September 1994 reveal 
treatment for various psychiatric and musculoskeletal 
complaints as well as hearing and vision problems.

In a rating action in March 1995 the RO found that the 
veteran had not submitted new and material evidence to reopen 
a claim for service connection for an acquired psychiatric 
disorder.  Notice of that decision and of procedural and 
appeal rights was mailed to the veteran on March 28, 1995.  
In April 1995 the veteran filed a notice of disagreement with 
that decision.  He also claimed entitlement to service 
connection for an acquired psychiatric disorder as due to 
exposure to radiation during service.  In a rating action in 
June 1995 the RO found that that claim was not well grounded.  
In April 1996 a statement of the case was provided to the 
veteran on the issue of whether new and material evidence had 
been submitted to reopen a claim for service connection for a 
psychiatric disorder.  That statement of the case was mailed 
to the veteran at his last known address and was not returned 
as undeliverable.  The cover letter which accompanied that 
statement of the case set forth the time limit for filing an 
appeal.  In May 1997 the veteran submitted a VA Form 9 in 
which he stated that he wished to continue his appeal.  He 
further stated that he was told that a statement of the case 
had been mailed to him, but he did not remember receiving it.  

In September 1998 the RO found that the May 1997 Substantive 
Appeal was not timely filed and the veteran appealed that 
decision.  He asserts that he did not file his appeal on time 
because of his psychiatric condition.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that there is 
a presumption of regularity under which it is presumed that 
government officials have properly discharged their official 
duties.  Ashley v. Derwinski, 2 Vet.App. 307 (1992).  The 
veteran has not presented any evidence to rebut that 
presumption.  The record shows that the statement of the case 
was mailed to the veteran at his last known address.  
Although the veteran has contended that his psychiatric 
condition caused him to miss the time limit for filing in 
this case, he has submitted no supporting medical 
documentation for this.  Accordingly, no good cause had been 
shown to extend the time limit for filing the appeal and no 
request for an extension of time for filing the Substantive 
Appeal was received prior to the expiration of the time limit 
for such filing.  The veteran has not provided any medical 
evidence of incompetence.  The Board finds that that a timely 
Substantive Appeal was not filed in this case.  Accordingly, 
the Board does not have jurisdiction to review the substance 
of the veteran's claim.


ORDER

The appeal is denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

